Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   January 13, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A clerk’ s record in cause number, D-1-GN-10-002325 and Court of Appeals number
   03-14-00738-CV, styled, RLJ II-C AUSTIN AIR, LP, RLJ II-C AUSTIN ARI LESSEE, PL; RLJ
   LODGING FUND II ACQUISITIONS, LLC V ELNESS, SWENSEN, GRAHAM ARCHITECTS,
   INC., ET ALL was due in your office December of 2014. This office has not received payment for
   this record as of today. Therefore, I am requesting an extension for filing the clerk’ s due to unpaid
   costs . Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-5835.

   Sincerely,

   Trish Winkler
   Deputy Court Clerk I
   (512) 854-4309




Administrative Offices     Civil and Family Division       Criminal Division              Jury Office
   (512) 854-9457               (512) 854-9457               (512) 854-9420             (512) 854-9669
   fax: 854-4744                fax: 854-9549                fax: 854-4566              fax: 854-4457